August 30, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                          MICHAEL WOYCHESIN, Appellant

NO. 14-11-00304-CV                       V.

      HARRIS COUNTY SHERIFF'S CIVIL SERVICE COMMISSION, Appellee
                        ____________________



      This cause, an appeal from the judgment in favor of appellee, Harris County
Sheriff’s Civil Service Commission, signed March 8, 2011, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Michael Woychesin, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.